DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of the “First Preferred Embodiment” in the reply filed on 02/01/2022 is acknowledged.  The traversal is on the ground(s) that the application contains only a single independent claim and thus is only a single invention.  
This is not found persuasive because while the applicant did provide a single independent claim, in this case independent claim 1 of the instant application is the collection of three inventions that were previously restricted on related application 14/819,578 on 05/10/2017. The disclosure of the current application itself refers to these three different and distinct inventions as First, Second and Third embodiments, respectively (as noted on the restriction mailed out on 12/10/2021) to accomplish the same goal: simultaneous delivery of TV and broadband signals.
The examiner does agree that the “common method” (i.e. preamble) does apply to all three embodiments; however, the First, Second and Third embodiments claim different ways, i.e. species, of sending a television signals and a broadband signals simultaneously to the user, as explained in the restriction mailed out on 12/10/2021. 
MPEP 806.04(e) clearly states that Species must always refer to different embodiments of the invention, which it does as noted by the restriction. 

I. First Preferred Embodiment (a): Broadcasting the television signal over a licensed portion and the broadband service (e.g. internet data) over an unlicensed portion of the selected frequency range, page 27 – figure 2; page 30.

Il. Second Preferred Embodiment (b): Dividing a selected licensed portion of the selected frequency range into a first and second sections, and broadcasting the television signal over the first licensed section and the broadband service over the second licensed section; pages 30 and 41.

Ill. Third Preferred Embodiment (c): Converting the television signal to an IP television signal, and integrating the IP television signal and the broadband
service within the same selected frequency range, pages 29 and 36.

Since these species are not obvious variants of each other, It is noted that these different and distinct species that focus on different ways to distribute television and broadband signals would constitute a searching and/or examination burden to the examiner. As different fields of search would be required and the prior art applicable to one species would not likely be applicable to another species.

The requirement is still deemed proper and is therefore made FINAL.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,166,813. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed subject matter of independent claim 3 of U.S. Patent No. 9,166,813 already overlaps in scope with the claimed subject matter of claim 1 of the instant application.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,166,813. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed subject matter of claim 8 of U.S. Patent No. 9,166,813 already overlaps in scope with the claimed subject matter of claim 2 of the instant application.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,166,813 in view of Grannan (Pub No US 2012/0238307). Claim 3 of U.S. Patent No. 9,166,813 already teaches the subject matter of claim 3 of the instant application, except for delivering interactive broadband service comprises providing the interactive broadband service using a technology selected from the following: WiMax, 3G, EV-DO or HSPDA, and/or using multiple sources positioned at spaced locations within the broadcast area covered by the digital television signal.
Nevertheless, in a similar field of endeavor Grannan discloses delivering interactive broadband service comprises providing the interactive broadband service using a technology selected from the following: WiMax, 3G, EV-DO or HSPDA, and/or using multiple sources positioned at spaced locations within the broadcast area covered by the digital television signal (Paragraphs [0017] [0019] [0026] figure 1; using the unlicensed TV spectrum to offer user services, as shown in figure 5, e.g. WiMAX).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 3 of U.S. Patent No. 9,166,813 by specifically providing the elements mentioned above, as taught by Grannan, for the predictable result of distributing broadband services along with television content to the users in a way that will not interference with each other.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,166,813 in view of Atad et al. (Pub No US 2005/0068915). Claim 3 of U.S. Patent No. 9,166,813 already teaches the subject matter of claim 3 of the instant application, except for the step of providing the receiving device with interference detection technology capable of canceling out the digital television signal.
Nevertheless, in a similar field of endeavor Atad discloses the step of providing the receiving device with interference detection technology capable of canceling out the digital television signal (Paragraphs [0116]-[0018] [0149] figure 7; implementing frequency filters to filter out the television signal, e.g. band 1, out of the WiMax upstream and downstream signals, e.g. bands 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 3 of U.S. Patent No. 9,166,813 by specifically providing the elements mentioned above, as taught by Atad, for the predictable result of implementing frequency filters that allow the receiver to process the intended signals without interference (Atad – paragraph [0163]).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,166,813 in view of Robertson et al. (Pub No US 2005/0022248). Claim 3 of U.S. Patent No. 9,166,813 already teaches the subject matter of claim 3 of the instant application, except for using network management signals transmitted at a frequency outside of the portion of the digital broadcast spectrum within which the digital television signal is broadcast and the interactive broadband service is delivered.
Nevertheless, in a similar field of endeavor Robertson discloses using network management signals (e.g. control signal 250) transmitted at a frequency outside of the portion of the digital broadcast spectrum within which the digital television signal is broadcast and the interactive broadband service is delivered (Paragraphs [0020] [0026] figure 2; distribution a control signal 250 outside the frequency ranges used to distribute television content 218/219 and modem services 216).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 3 of U.S. Patent No. 9,166,813 by specifically providing the elements mentioned above, as taught by Robertson, for the predictable result of avoiding interfering with the distribution of the television content and broadband services by utilizing frequencies outside the ones used those services to distribute control signals.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Grannan (Pub No US 2012/0238307). Hereinafter, referenced as Grannan.

Regarding claim 1, Grannan discloses a method for maximizing the use of the wireless spectrum by selecting a frequency range within a portion of the wireless spectrum and selecting a delivery methodology for simultaneously delivering, receiving and/or broadcasting a digital television signal and an interactive broadband signal, with the greatest availability at the time of transmission, within the given geographic area to which the signal is delivered, received and/or broadcast by a system including at least one transmitter/receiver (Preamble), the method comprising at least one of the following: 
a. selecting a licensed portion of the selected frequency range (Paragraphs [0004] [0015] [0017] figure 1; HDTV licensed spectrum);
selecting an unlicensed portion of the selected frequency range (Paragraphs [0017] [0019] [0026] figure 1; using the unlicensed TV spectrum to offer user services  as shown in figure 5, e.g. WiMAX); 
broadcasting the digital television signal within the licensed portion of the selected frequency range (Paragraphs [0004] [0015] [0017] figure 1; HDTV licensed spectrum);
and simultaneously delivering the interactive broadband service signal within the unlicensed portion of the selected frequency range at the same time as broadcasting the digital television signal within the licensed portion of the selected frequency range (Paragraphs [0017] [0019] [0026] figure 1; using the unlicensed TV spectrum to offer user services, as shown in figure 5, e.g. WiMAX).

Regarding claim 3, Grannan discloses the method of claim 1; moreover, Grannan discloses delivering interactive broadband service comprises providing the interactive broadband service using a technology selected from the following: WiMax, 3G, EV-DO or HSPDA, and/or using multiple sources positioned at spaced locations within the broadcast area covered by the digital television signal (Paragraphs [0017] [0019] [0026] figure 1; using the unlicensed TV spectrum to offer user services, as shown in figure 5, e.g. WiMAX).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grannan in view of Atad et al. (Pub No US 2005/0068915). Hereinafter, referenced as Atad.

	Regarding claim 2, Grannan discloses the method of claim 1; moreover, Grannan discloses that the at least one transmitter/receiver comprises a receiving device (Paragraphs [0018] [0019] figure 1; e.g. device 102).
However, it is noted that Grannan is silent to explicitly disclose the step of providing the receiving device with interference detection technology capable of canceling out the digital television signal.
Nevertheless, in a similar field of endeavor Atad discloses the step of providing the receiving device with interference detection technology capable of canceling out the digital television signal (Paragraphs [0116]-[0018] [0149] figure 7; implementing frequency filters to filter out the television signal, e.g. band 1, out of the WiMax upstream and downstream signals, e.g. bands 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Grannan by specifically providing the elements mentioned above, as taught by Atad, for the predictable result of implementing frequency filters that allow the receiver to process the intended signals without interference (Atad – paragraph [0163]).

Regarding claim 4, Grannan discloses the method of claim 1; however, it is noted that Grannan is silent to explicitly disclose that the at least one transmitter/receiver includes a receiving device capable of communications with the source of the interactive broadcast service within a at least a portion of the area covered by the digital television signal, including sending return signals to the source of the interactive broadband service, and further comprising the step of reflecting the return signals from the receiving device to the source of the interactive broadband service by means of a plurality of signal reflectors positioned at spaced locations within the area to which the interactive broadband service is delivered by the source.
Nevertheless, in a similar field of endeavor Atad discloses that the at least one transmitter/receiver includes a receiving device capable of communications with the source of the interactive broadcast service within a at least a portion of the area covered by the digital television signal, including sending return signals (e.g. upstream communication signal) to the source of the interactive broadband service (Paragraphs [0116]-[0018] [0149] figure 7; WiMax upstream signal, e.g. band 2), 
and further comprising the step of reflecting the return signals from the receiving device to the source of the interactive broadband service by means of a plurality of signal reflectors positioned at spaced locations within the area to which the interactive broadband service is delivered by the source (Paragraphs [0086] [0163] [0165] figure 17; implementing base stations or relays in improve coverage).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Grannan by specifically providing the elements mentioned above, as taught by Atad, for the predictable result of implementing frequency filters that allow the receiver to process the intended signals without interference (Atad – paragraph [0163]).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grannan in view of Robertson et al. (Pub No US 2005/0022248). Hereinafter, referenced as Robertson.

Regarding claim 5, Grannan discloses the method of claim 1; however, it is noted that Grannan is silent to explicitly disclose using network management signals transmitted at a frequency outside of the portion of the digital broadcast spectrum within which the digital television signal is broadcast and the interactive broadband service is delivered.
Nevertheless, in a similar field of endeavor Robertson discloses using network management signals (e.g. control signal 250) transmitted at a frequency outside of the portion of the digital broadcast spectrum within which the digital television signal is broadcast and the interactive broadband service is delivered (Paragraphs [0020] [0026] figure 2; distribution a control signal 250 outside the frequency ranges used to distribute television content 218/219 and modem services 216).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Grannan by specifically providing the elements mentioned above, as taught by Robertson, for the predictable result of avoiding interfering with the distribution of the television content and broadband services by utilizing frequencies outside the ones used those services to distribute control signals.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423